Citation Nr: 1220304	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  03-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 RO decision which denied the Veteran's claim for entitlement to service connection for type II diabetes mellitus. 

The Veteran had indicated that he wished to testify at a hearing before a Veterans Law Judge on his May 2003 substantive appeal (VA Form 9).  Subsequently, in June 2003, the Veteran submitted a form indicating that he no longer wanted a hearing.  The hearing request accordingly has been withdrawn.  38 C.F.R. § 20.702(e). 

In February 2004, the Board denied the Veteran's claim.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed by both parties to the case, which the Court granted in October 2005.  In essence the Joint Motion instructed the Board to provide adequate reasons and bases as to whether the Veteran currently has type I or type II diabetes, and if need be, to conduct additional development to clarify this point, as well as the question of whether the Veteran was exposed to herbicides during service. 

In compliance with the October 2005 Joint Motion, the Board remanded the Veteran's claim for further evidentiary development in February 2006.  Subsequently, the Appeals Management Center (AMC) denied the Veteran's claim in an October 2009 supplemental statement of the case (SSOC).  Upon return to the Board, however, the Board again remanded the appeal in November 2009 for further evidentiary development.  Such development was accomplished and the AMC issued another SSOC in February 2011. 

When the Veteran's claims file was returned to the Board, the Board supplemented the record with an expert medical opinion and then an addendum to that opinion from an endocrinologist with the Veterans Health Administration.  After having been provided with copies of the opinion and the addendum, the Veteran submitted further written argument in support of his appeal.  The case was Remanded in December 2011 and has now returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran served during the Vietnam era, but his service did not include duty in or visitation to the Republic of Vietnam and he is not entitled to a presumption of herbicide (Agent Orange) exposure. 

2.  There is no evidence of record corroborating the Veteran's assertion of in-service exposure to Agent Orange or dioxins.

3.  The evidence of record demonstrates the Veteran does not have diabetes mellitus, type 2. 

4.  The Veteran's diabetes mellitus, type 1 is not presumptively related to Agent Orange.

5.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's diabetes mellitus, type 1 is not related to the Veteran's active service; did not manifest to a compensable degree within a year of his discharge from active service; and there is no competent medical evidence linking it to service, to include exposure to Agent Orange. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in June 2002, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  A June 2006 letter informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The RO also obtained a VA examination in August 2009.  Additionally, the Board obtained a VHA opinion in May 2011 and an addendum to this opinion in July 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VHA expert medical opinion obtained in this case is more than adequate for decision-making purposes, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, refers to specific documents and medical history to support the conclusions reached based on specific questions presented by the Board.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran seeks to establish service connection for diabetes mellitus on a presumptive basis due to his alleged exposure to herbicide agents during active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus, type 2 is such a disease.  38 C.F.R. §3.309(e).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  

Recent litigation has upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The RO attempted to verify the Veteran's Vietnam service, requesting the dates of service in Vietnam as well as any documents showing exposure to herbicides.  In August 2002, and May 2009, the RO received a response from the service department, that there was no evidence to substantiate that the Veteran served in Vietnam and there were no records of exposure to Agent Orange/herbicides.  See VA Forms 3101.  

Moreover, the Veteran acknowledges that while he did not serve in Vietnam, he was exposed to herbicides on May 19, 1963 when he boarded a C-130 aircraft on route from Karamursel, Turkey to Ankara, Turkey, and again on June 11, 1963 on his return trip via C-130 after a TDY assignment, Special Order 249 dated May 16, 1963.  The Veteran alleged that herbicide spillages and contamination occurred in the C-130's cargo.  He also claims to have been contaminated through "souvenirs and letters from in country Vietnam.  He additionally claims that he was exposed to dioxins the entire time he was in the Air Force from 1962 to 1966 due to his frequent use of electronic components, wires, and solder, which he claims contained dioxin.  See August 2002 Notice of Disagreement and March 26, 2006 letter to the Appeals Management Center.  

In February 2010, the U.S. Armed Services Center for Unit Records Research determined the Veteran's exposure to herbicides in and enroute to Turkey was not verified. It was specifically noted that they were "unable to document the transportation or storage of tactical herbicides on a C-130  on route to or from Turkey...and cannot document tactical herbicide spillages and/or contamination on a C-130"  that the Veteran may have been on.  (This evidentiary development satisfies the Board's November 2009 remand request.) More generally, in a May 2009 memorandum,  VA indicated that they could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m.  Extrapolating from this, the Veteran's own claim of secondary exposure to herbicides via cargo planes that were in Vietnam or through casual contact with equipment and/or other sources is too attenuated to establish actual herbicide exposure.  

Unfortunately, the Veteran's service, as reflected in the record, does not fall within the definition of "service in Vietnam" in that service records clearly indicate his foreign service was limited to Turkey.  The presumption of service connection applies only to veterans who stepped foot in Vietnam.  Moreover, it does not extend to those who, for whatever reason, were in contact with equipment or personnel returning from Vietnam.  Further, as discussed, there is no substantiation of the Veteran's allegation that he was exposed to dioxins in Turkey.  There is no documentation that the Veteran was ever present in Vietnam or other direct proof of exposure.  Thus, in the absence of evidence of actual duty or visitation in Vietnam, he is not entitled to a presumption of Agent Orange exposure. 

The one area of contention that has remained in dispute has been whether the diabetes that the Veteran developed was type 1 or type 2.  As noted previously while diabetes mellitus, type 2 is subject to the presumption of service connection for herbicide exposure, diabetes mellitus, type 1 is not.  38 C.F.R. § 3.309(e).  Therefore, if the Veteran's diabetes is type 1, then in the absence of evidence of direct service incurrence for this disability his claim would most likely fail.

Unfortunately, the record as to whether the Veteran had type 1 or type 2 diabetes is not consistent.  There are numerous records from the Veteran's treating physician that he has been diagnosed with brittle diabetes mellitus, type 1.  However also of record is a 1975 VA hospital summary indicting a diagnosis of adult onset diabetes mellitus.  Specifically, these records do not state whether it was type 1 or type 2.  They do show, however, that the Veteran had documented adult onset diabetes mellitus since 1973.  He was initially placed on diet and oral hypoglycemic which marginally controlled his blood sugar for a year or so prior to his admission.  The pertinent diagnosis was adult onset diabetes mellitus, insulin dependent.  

Private medical records dated from 1983 to 2002 have been associated with the claims folder and for the most part contain diagnoses of only diabetes mellitus with inconsistent references as to which type.  For instance, a May 2000 orthopedic treatment report which notes the Veteran's medical history was significant for diabetes mellitus type 2.  However there are other private treatment records which appear to be the primary source of the diagnosis of diabetes mellitus type I diabetes.  For example, when hospitalized in May 2001, it was noted that the Veteran had a history of brittle Type 1 diabetes for 20 to 25 years.  A February 2002 consultation report also has a diagnosis of diabetes mellitus type 1 based on a review of the records from the Veteran's treating physician.  The Veteran was seen by a private physician in March 2002 with an assessment of brittle Type 1 diabetes in stable, but variable control.

The Board notes that an August 2009 VA examination report, which confirmed that the Veteran does in fact have type 2 diabetes mellitus presently controlled with insulin.  This opinion was based on the fact that his maturity at onset of the diabetes was age 33 and that the diabetes had been originally treated with oral hypoglycemic agents with apparently poor results.  

As the medical evidence showed diagnoses of type 1 diabetes mellitus, a disease not included in the list of presumptive diseases based upon herbicide exposure; and type 2 diabetes mellitus, a disease included in the list of presumptive diseases based upon herbicide exposure, VA sought a medical opinion addressing which type of diabetes mellitus the Veteran had. 

In March 2011, the Board referred the claim to the Veterans Health Administration (VHA) for a medical expert opinion.  In VHA opinions in May 2011 and July 2011, the VHA medical expert, an endocrinologist, who is a staff physician, research coordinator with almost 30 years of experience, a Professor of Medicine and a Program Director of an Endocrinology Fellowship, concluded that the Veteran's clinical course is entirely consistent with the clinical diagnosis of "brittle" type 1 diabetes mellitus and that it was less likely that the Veteran's diabetes was etiologically related to exposures to dioxins or other chemicals to which he was exposed during the course of his duties.  

The VHA medical expert noted that in general he discounts the opinions of non-endocrinologists for the determination of type 1 vs. type 2 diabetes mellitus as he has seen non-endocrinologist repeatedly misclassify patients.  This is well known among all endocrinologists.  Every endocrinologists when they first seen a patient with diabetes asks the initial question does the patient have type 1 DM as the treatment plan changes dramatically depending on the type of diabetes.  Non-endocrinologist generally do not ask this question and assume patient have type 2 dm since that is so much more frequent (90-95%).  This probably harkens back to the days when type 2 DM was called adult onset but now we know that type 1 DM can present anywhere from infancy to the 90s.  The appellant present with DM at the age of 35, so most examiners would assume type 2 DM.  The endocrinologist evaluating the patient in May 2001 felt from the clinical history of labile DM and the relatively modest insulin dose that the appellant was type 1 DM.  He then ordered the C-peptide which was low at 0.6 ng/ml (0.9-3.9), correctly confirming his suspicion that the appellant had type 1 DM.  He then started the patient on a type 1 DM appropriate regimen of basal and bolus insulin (glargine and lispro).  

The C-peptide is the single most reliable test for distinguishing type 1 from type 2 DM.  C-peptide levels reflect pancreatic insulin secretion and low levels are a marker of little or no insulin secretion, the hallmark of type 1 DM.  In contrast also all type 2 DM patient have normal or high C-peptide levels.  Other markers of the immune-mediate diabetes are autoantibodies, which are used mainly as a research level as commercial assays are not as reliable.  Medicare and Medicaid use a fasting C-peptide as a determination for suitability for an insulin pump as a marker of absent or low insulin secretion typical of type 1 DM.  It is discussed in the Decision Memo (CAG 00092N) that a low c-peptide may be found in "burned out" type 2 DM, which is a very small number of patients - less than 5% of insulin-requiring type 2 DM.  Thus overall the C-peptide, along with clinical history, is the best means to properly classify patients.  

The VHA medical expert also preferred the term "labile" to "brittle" DM, as it connotes lability of blood sugars which is a consistent findings in most patients with type 1 DM.  It means that blood sugars can vary anywhere from 30-40s to 300s within a single day, especially when a patient is on a sub-optimal regimen.  This is why endocrinologists start patients on basal-bolus regimens and insulin pumps, which help to achieve better control.  

The Veteran's clinical history is entirely consistent with labile DM.  In fact, he was admitted in May 2001 for hypoglycemia with a blood sugar of 26 and discharge with a diagnosis of type 1 DM and recurrent hypoglycemia.  The endocrinology consultation noted "poorly controlled diabetes" and "blood sugars extremely variable."  The subsequent c-peptide was low confirming type 1 DM.  These clinical notes are consistent with the diagnosis of type 1 DM.  Thus it is very likely the Veteran has type 1 DM, which made it less likely that his DM was caused by exposures to dioxin or other chemicals during the course of his duties in service where are associate with type 2 DM (not type 1 DM).  

After a review of the conflicting evidence in this case, the Board finds the 2011 VHA opinions are highly probative as they included a thorough review of the claims file including findings from specific laboratory test results considered along with the clinical history, and are supported by detailed rationale.  Following review of the Veteran's overall medical history, the VHA endocrinologist concluded the Veteran had type 1 diabetes based on his very low C-peptide levels, explaining that C-peptide is the single most reliable test for distinguishing type 1 from type 2 DM.  

As noted by the VHA medical expert, the historic distinctions between type I and type II diabetes often were based almost entirely on the clinical picture, including such factors as age of onset of symptoms or age of diagnosis, and whether the symptoms required treatment with insulin immediately or could be controlled with dietary restrictions in the early stages.  While the VHA opinion also does not specify the research relied upon in reaching its conclusion, it is supported by current law that does not include type 1 diabetes as a presumptive disease based on Agent Orange exposure.  See 38 C.F.R. § 3.309.  It is also notable that in May 2001, when VA added type 2 diabetes to the list of diseases afforded presumptive service connection based on herbicide exposure, it specifically declined to include type 1 diabetes, noting that scientific research was insufficient to determine a link between herbicide exposure and type 1 diabetes.  66 Fed. Reg. 23166, 23166-167 (May 8, 2001).  In contrast, type 2 diabetes was included in the list of presumptive disease because scientific research uncovered suggestive evidence of such a link.  Id.  The VHA expert also concluded that there was no evidence relating Agent Orange exposure to type 1 diabetes and the record contains no other evidence linking the Veteran's diabetes to his active service.  

Careful consideration has also been given to the August 2009 VA opinion where the examiner diagnosed the Veteran with type 2 diabetes mellitus.  Clearly, his VA physician also had access to the claims file, and the report reflects consideration of the Veteran's documented medical history.  However the Board finds this diagnosis of little probative value because the examining physician did not discuss, or even acknowledge, other factors present in this case for diagnosing and classifying diabetes mellitus, particularly the Veteran's very low levels of C-peptide, the hallmark of type 1 diabetes.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the VHA's medical expert's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The VHA endocrinologist is presumed to have the expertise in the specific branch of medicine at issue.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  The Board certainly does not question the competence or professional expertise of the 2009 VA physician, but there is no indication he/she has any specialized training in endocrinology.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge).  The August 2009 medical opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record. 

Thus, there is no documentation that the Veteran was ever present in Vietnam or other direct proof of exposure.  Moreover he has not been diagnosed with a disease listed at § 3.309(e) (type 1 diabetes mellitus), the Veteran is not entitled to the presumption that it was incurred in or aggravated by service on the basis of exposure to an herbicide agent during service in the Republic of Vietnam.  Accordingly, his attempts to establish service connection for his diabetes mellitus fails on two bases: he cannot be presumed to have been exposed to herbicides and his disability is not a presumptive disability in any event. 

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As noted previously, there is no official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  Therefore, his assertion without more, simply does not does not support the claim that he was, in fact, actually exposed to Agent Orange in service.  Although the Veteran has also claimed exposure to dioxins from the frequent use of electronic components, wires, and solder, neither the service personnel records nor STRs confirm this.  The Veteran's service personnel records do show that his MOS was a radio equipment repairman.  However, it is not clear that his duties typically involved exposure to dioxin or other toxic chemicals. 

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of diabetes mellitus, the Board notes that, in this case, service treatment records (STRs) fail to reveal any significant symptomatology suggestive of diabetes mellitus.  A clinical evaluation of the endocrine system on the separation examination in January 1966 was normal and an urinalysis was negative for sugar or albumin.  Furthermore, post-service treatment records show an initial diagnosis of diabetes mellitus in 1973, 7 years after his separation from active duty, which makes it impossible to grant presumptive service connection for manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Also, there is an essential absence of continuity of symptomatology during those intervening years after service ended and before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage v. Gober, supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence linking the Veteran's diabetes mellitus, type 1 to his military service years earlier.  As a result, the Board finds that service connection for diabetes mellitus, type 1 is not warranted.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary assertion is that his current diabetes mellitus should be classified as type 2.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to his initial treatment for diabetes mellitus, his opinion that he currently has diabetes mellitus type 2, is outweighed by the more thoroughly explained and detailed opinion from the VHA medical expert on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


